Title: To George Washington from William Gordon, 25 March 1794
From: Gordon, William
To: Washington, George


          
            My Dear Sir
            St Neots [England] March 25. 1794
          
          The goodness of my intention will apologize for the present letter. The purport of
            which, I conceive, may not be known to any American. You may possibly
            be under the disagreeable necessity of appointing military officers for active service
            in dangerous warlike undertakings. I have a great regard for Genl Otho Williams, &
            am under peculiar obligations to him; but if what our deceased friend Genl Greene told
            me, has not been mentioned to You, it is proper, I apprehend, to acquaint You with it.
            When conversing about him the words of Genl Greene were nearly to this purpose—“Williams
            does not want for courage, he will fight any thing; but he has no fortitude, &
            cannot bear up under disasters; he was so dispirited by the rapid pursuit of Cornwallis
            before he joined me, that I would have beaten him with forty old squaws.” 
          You had the blessing of being endued from above, with both courage & fortitude.
            Greene’s distinction between the two qualities pleased me so much, that I have never
            forgotten it. Wishing your Excellency all that special wisdom which is wanted, for
            guiding the state helm in this critical period; & that You may have the guidance of
            the supreme Governor of the universe, I remain Your affectionate friend & humble
            Servt
          
            William Gordon
          
          
            Mrs Gordon joins in most cordial regards to Self &
              your Lady.
            P.S. My friend the Revd Mr Hickman who is intrusted with this has one of an earlier
              date, together with Flower upon the French Constitution of 1791, a present from the
              author, if sent in time.
          
        